Citation Nr: 9920907	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1974 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for sarcoidosis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran had 
pulmonary tuberculosis and pneumonia during service; the 
service medical records do not show any sarcoidosis during 
service.  

3.  VA medical records reveal that the veteran was diagnosed 
with sarcoidosis in 1995. 

4.  There is no medical opinion, or other competent evidence 
linking sarcoidosis to the veteran's active military service, 
or to his service connected tuberculosis.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for sarcoidosis, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veteran's service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

The veteran has asserted his claim for service connection for 
sarcoidosis by advancing two different theories.  He asserts 
that his service connected tuberculosis caused his current 
sarcoidosis.  This is a claim for secondary service 
connection.  In the alternative he asserts that he was 
misdiagnosed during service and that the pulmonary disorder 
he had during service was really sarcoidosis and not 
pulmonary tuberculosis.  This is a claim for direct service 
connection.  

The veteran's service medical records appear to be complete; 
they contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  In September 1982 the veteran 
was hospitalized with fever, chill, chest pain and cough.  
The initial diagnosis was that pneumonia was suspected.  
However on laboratory testing sputum grain stain was positive 
for gram positive diplococci and Acid Fast Bacilli (AFB) 
smears were positive.  Chest x-ray showed right upper lobe 
infiltrate, paratracheal and right hilar adenopathy, and 
questionable left lung densities as well.  PPD skin test was 
also positive.  These positive test results confirm the 
presence of pulmonary tuberculosis.  The discharge diagnosis 
was pulmonary tuberculosis and pneumococcal pneumonia.  The 
veteran was treated with anti-tuberculous therapy.  
Subsequent service medical records reveal continued treatment 
with the anti-tuberculous therapy subsequent to his hospital 
discharge.  

Subsequent to service the veteran was followed for 
tuberculosis at the Huntsville tuberculosis clinic.  In May 
1989 a VA chest x-ray showed diffuse nodular interstitial 
infiltrates.  

In June 1995 a VA examination of the veteran was conducted.  
The veteran complained of chest pain and cough.  The 
accompanying June 1995 VA radiology report reveals that a 
chest x-ray of the veteran was conducted.  The report stated 
"diffuse fibronodular opacity throughout both lungs and 
hilar lymph node calcification.  Findings compatible with 
residual of diffuse granulomatous disease such as sarcoidosis 
should be considered.  Although tuberculosis is not likely it 
should be excluded."  The accompanying VA laboratory reports 
were negative for tests indicating active tuberculosis.

In August 1995 the veteran underwent bronchoscopy and 
transbronchial biopsy at a VA medical center (VAMC).  
Laboratory tests for tuberculosis were negative, but 
pathology showed granulomata, consistent with sarcoidosis.  
Pulmonary function tests showed mild restriction.  The 
diagnosis of the August 1995 VA pathology report was "non-
necrotizing granulomatous inflammation."  Based on these 
findings the diagnosis of sarcoidosis was made.

A March 1997 VA pulmonary consultation reveals that the 
veteran was treated with prednisone for his sarcoidosis.  In 
September 1997 the most recent VA examination of the veteran 
was conducted.  The veteran reported having a cough which was 
occasionally productive.  Chest examination revealed some 
wheezes and rales.  The diagnosis was "pulmonary 
sarcoidosis, biopsy documented in 1995, history of 
tuberculosis."  

In June 1999 the Board obtained a medical opinion from a VA 
pulmonologist.  The physician stated that: 

My review of the discharge summary and available 
lab data from the 1982 hospitalization indicates 
that this patient had an acute bacterial pneumonia 
which was superimposed on either tuberculosis or 
sarcoidosis.  Without seeing an official sputum 
culture report positive for M. tuberculosis, it is 
impossible to know if the patient was properly 
diagnosed at that time.  Undated, unsigned, hand-
written notes in the compensation and pension 
record relate that the 10/82 sputum culture was 
"positive".  If the sputum indeed cultured M. 
tuberculosis in 1982, then one can be sure that he 
did indeed have tuberculosis at that time.  
However, without culture proof of tuberculosis, it 
is equally possible that the veteran had 
sarcoidosis in 1982 which caused lymphadenopathy 
and infiltrate on the chest x-ray.

The Board notes that the service medical records contain a 
January 1983 laboratory report of a sputum culture that was 
positive for AFB which is indicative of active tuberculosis.  
Given this report, the diagnosis of tuberculosis was 
confirmed and, according to the expert's opinion, the 
veteran's pulmonary symptoms during service were thus 
properly diagnosed as tuberculosis.

The physician also stated that the "cause of sarcoidosis is 
not known.  Epidemiologic studies have suggested a 
transmissible source, but an infectious agent has not been 
identified.  There is some evidence suggesting the M. 
tuberculosis could be causative, but the evidence is weak and 
this theory of causation is not proven."  

The veteran presented sworn testimony before a RO hearing 
officer in June 1998.  He testified that the symptoms of 
chest pain and cough that he experienced during service when 
he was diagnosed with tuberculosis were the same that he 
experienced after service when he was diagnosed with 
sarcoidosis.  

The veteran's testimony is not competent to establish that he 
incurred sarcoidosis during his active service, or that his 
sarcoidosis was caused by his service connected tuberculosis.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
tuberculosis during service was really a misdiagnosis of 
sarcoidosis or that his service connected tuberculosis caused 
his sarcoidosis.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran fails to show the required nexus between his 
current sarcoidosis and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Essentially the evidence shows that the veteran was diagnosed 
and treated for pulmonary tuberculosis during service.  This 
diagnosis is confirmed by laboratory test results showing 
positive AFB during service.  There is no objective medical 
evidence indicating that the diagnosis of tuberculosis during 
service was mistaken.  The evidence does not show that the 
veteran had sarcoidosis which was misdiagnosed as 
tuberculosis.  The veteran currently has sarcoidosis.  
However, there is no competent medical evidence which in any 
way relates his sarcoidosis to his active service or to his 
service connected tuberculosis.  Therefore the veteran does 
not meet the third element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for sarcoidosis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

